Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/10/2022. In virtue of this communication, claims 1-20 filed on 05/10/2022 are currently pending in the instant application.
Claims 1, 2, 3, 7, 10, 11, and 20 are amended without adding new subject matter.
No new claim added.
No Claim Canceled

Response to Arguments
 
Applicant’s arguments with respect to claims 1-20 have been considered:
-Regarding Objection to specification the objection is withdrawn in view of the amendments filed on 05/10/2022.
-Regarding Claim objection the objection is withdrawn in view of the amendments filed on 05/10/2022.
-Regarding the Double patenting rejection the rejection is sustained.
- Regarding rejection under 35 U.S.C. 112(b), the rejection is withdrawn in view of the amendment filed on 05/10/2022.
-Regarding rejection under 35 U.S.C. 103, the arguments are moot in view of the new grounds of rejection necessitated by the amendments filed  05/10/2022.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1(method), 6(apparatus), of US Patent No.10,706,577 The conflicting claims are not identical because the embodiments of claims 1, and 6 omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claim1 and claims 1, and 6 recite common subject matter;
·       Instant claim 1, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by claims 1 and 6, and
·       the elements of instant claim 1 is obvious over claims 1, and 6, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 7, 9, 13-14 is/are rejected under 35 U.S.C. 103 as being un-patentable over Ye et al. (US 2013/0287294), in view of Yang et al. (US 9,817248).

As per claim 1, A method, comprising: 
“detecting an image of a face in a frame of plurality of frames;”( Refer to Ye, Fig. 3, step s301, ¶[0027], discloses extracting a plurality of facial feature points PS1 from the plurality of 2D images. 
 “analyzing the image of the face for apparent yaw and pitch angles associated with a head orientation of the face;” (Refer to Ye, Fig. 3, step S303; ¶ [0029], discloses the “relation 12” (Ps1 [Wingdings font/0xE0]Ps2) between the facial feature points of 2D image, wherein ¶s [0034]-[0035], formula 1 describe the analysis of the facial features obtained in step 301 that includes the use of 3*3 rotation matrix [R] that includes yaw, pitch, etc. In addition, ¶ [0044] discloses an estimation algorithm to obtain "roll", "yaw" or "pitch" calculated and based on facial tracking feature points.)   
“selecting a head orientation class from a comprehensive set of head orientation classes based on the yaw and pitch angles, each head orientation class providing a set of feature points comprising a deformable 3D model of averaged facial features at head orientation angles characteristic of the head orientation class;”(Refer to Ye, Fig 3, step S304; ¶[0030], ¶s [0035]-[0035], discloses selecting/determining personalized 3D model (Deformable 3D) from the PS3 and the “relation 12” (PS1 [Wingdings font/0xE0]PS2), using the formula 1 described in ¶s [0034]-[0035], wherein the P3D(i) represents the personalized 3D shape, wherein s represents a scaling factor, [R] represents a 3.times.3 rotation matrix (composed by roll, yaw and pitch), [t] represents a translation factor in the 2D image, and [p] represents deformation parameters which are adjustable parameters to represent a `personalized` face shape, [p] is obtained by an iterative fine-tune optimization algorithm using database constructed by learning all kinds of expressions and various faces from possible sources, the term [P.sub.3D]=[P.sub.3D(1), P.sub.3D(2), . . . , P.sub.3D(n)].sup.T can be considered as a `personalized coarse 3D face shape`.)
“modifying the deformable 3D model of the averaged facial features from the selected head orientation class into a modified 3D model of the image of the face by calculating real head orientation angles and estimate rotational, scaling, and translational factors to apply to the deformable 3D model of averaged facial features;” (Refer to Ye, Fig. 3, the decision point after steps S304 and steps S305, S306; ¶s [0031]-[0032], discloses refining the personalized 3D model using the same formula 1 as disclosed above with the facial feature points, wherein the result of iteratively refining personalized 3D model would be considered as real 3D model of the image of the face. Since the refining process includes iteratively using the 3*3 rotation matrix [R] comprising yaw, pitch, etc. therefore the refined finalized/real personalized mode being save in S306 comprises the finalized/real head orientation angles, estimated rotation, scaling, etc. Furthermore discloses .theta. comprises geometric rigid factors s, [R], [t], and non-rigid factor [p], wherein s represents a scaling factor, [R] represents a 3.times.3 rotation matrix (composed by roll, yaw and pitch), [t] represents a translation factor in the 2D image, and [p] represents deformation parameters which are adjustable parameters to represent a `personalized` face shape, [p] is obtained by an iterative fine-tune optimization algorithm using database constructed by learning all kinds of expressions and various faces from possible sources, the term [P.sub.3D]=[P.sub.3D(1), P.sub.3D(2), . . . , P.sub.3D(n)].sup.T can be considered as a `personalized coarse 3D face shape` and used in next Step (S304) to get the final personalized 3D model.)

However Ye in the embodiment disclosed by ¶[0027], hereinafter embodiment 1,is silent on the following “detecting an image of a face in a frame of a video stream” which would have been obvious in view of Ye another embodiment disclosed by ¶[0083], hereinafter embodiment 2, ¶[0083] discloses a face tracking is performed on a real time 2D image stream.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Ye embodiment 2 into Ye embodiment 1 as the substitution is a simple substitution of one known element for another to obtain predictable results.

However Ye does not explicitly disclose the following which would have been obvious in view of Yang “calculating a 2D model of tracking points representing the image of the face, the tracking points projected from the modified 3D model onto an image plane;” (Refer to Yang column 5, lines18-31, The three-dimensional coordinates of a certain point P (k) can be represented as (Px (k),P y (k),P z (k)). When the camera 12 captures image Ij, the three-dimensional model of the user in image Ij can be calculated as being equal to R j m + t j. From this, the updated three-dimensional coordinates of P (k) can be calculated (Px (k)′, P y (k)′, P z (k)′)T=R j Px (k),P y (k),P z (k)) T + t j, where T indicates a matrix transpose function for reflecting a matrix over its main diagonal, and which is symbolized by [A T] ij =[A] ij. If the updated points P (k) in image Ij are P j (k), and the two-dimensional coordinates of P j (k) are (P j,x (k), P j,y (k)), are then according to the aperture imaging principle, the three-dimensional coordinates of point P (k) are equal to ((Px (k),P y (k),P z (k))) and the two-dimensional model (P j,x (k), P j,y (k)) of point P j (k)satisfy the relationship given in equation (1).)
 “and controlling, actuating, or animating a piece of hardware based on the 2D model of projected tracking points.” (Refer to Yang column 6, lines 28-36, since we now know the value R j m + t j, we can accurately calculate the three-dimensional position of the superimposed virtual eyeglasses as well as the relationship between the three-dimensional superimposed virtual eyeglasses and the standard three-dimensional model M of the user.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Yang technique of virtual eyeglasses display into Ye technique to provide the known and expected uses and benefits of Yang technique over generating 3D model images technique of Ye. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Yang to Ye in order to allowing users to virtually try a product. (Refer to Yang column 1, line 5-10.)

As per claim 2, in view of claim 1, “further comprising calculating estimate deformation factors representing facial features or a facial gesture when calculating the rotational, scaling, and translational factors to modify the deformable 3D model of the head orientation class into the modified 3D model, wherein deformation directions are pre-computed for each head orientation class.” ( Refer to Ye embodiment 1, ¶ [0035], discloses [p] represents deformation parameters which are adjustable parameters to represent a `personalized` face shape, [p] is obtained by an iterative fine-tune optimization algorithm using database constructed by learning all kinds of expressions and various faces from possible sources, the term [P.sub.3D]=[P.sub.3D(1), P.sub.3D(2), . . . , P.sub.3D(n)].sup.T can be considered as a `personalized coarse 3D face shape` and used in next Step (S304) to get the final personalized 3D model. ¶ [0036], discloses a deformation algorithm as equation (2) is used to transform all vertexes in the generic 3D model into a personalized 3D model.)

As per claim 3, in view of claim 1, “wherein controlling, actuating, or animating a piece of hardware based on the 2D model of projected tracking points is selected from the group consisting of displaying the projected tracking points on a display hardware, converting facial motion capture based on the projected tracking points into a digital database for computer-generated imagery (CGI) and special visual effects created with computer hardware, creating an animation on display hardware, creating an animated avatar from the projected tracking points, editing or synthesizing a facial feature on video hardware or smart phone hardware, inserting the projected tracking points into an electronic game, comparing the projected tracking points to facial images stored in a security system database for face recognition and personal identification of a human subject, determining a security risk at an airport security system based on the projected tracking points and actuating an alert, tracking movements and facial expressions of a human subject on security system hardware based on the projected tracking points, performing a facial authentication for gaining access to a hardware or a place based on the projected tracking points, controlling real-time machine-vision hardware based on the projected tracking points, inputting the projected tracking points into a video encoder to make a Moving Picture Experts Group (MPEG) video stream or other video stream, operating a gesture-based user interface for controlling computer hardware based on a human facial gesture represented by the projected tracking points, tracking human physiological and kinematic parameters based on the projected tracking points, and generating intelligent human-robot interactions including robotic hardware motions based on the projected tracking points.” (Refer to Yang column 6, lines 28-36, since we now know the value R j m + t j, we can accurately calculate the three-dimensional position of the superimposed virtual eyeglasses as well as the relationship between the three-dimensional superimposed virtual eyeglasses and the standard three-dimensional model M of the user.)
As per claim 7, in view of claim 1, “wherein the deformable 3D models associated with the comprehensive set of head orientation classes are modeled by a set of feature points representing selected facial landmarks, wherein a respective subset of the set of feature points is utilized for each deformable 3D model of each respective head orientation class.”(Refer to Ye embodiment 1 ¶[0027-0032] discloses Step S301: Extracting a plurality of feature points (PS1) from the plurality of 2D images. Step S302: Extracting a plurality of landmark points (PS2) from the generic 3D model (PS3). Step S303: Mapping the plurality of feature points (PS1) extracted from the plurality of 2D images to the plurality of landmark points (PS2) extracted from the generic 3D model so as to generate relationship parameters (Relation 12) and a mapping algorithm. Step S304: Morphing the generic 3D model (PS3) into a personalized 3D model according to the relationship parameters (Relation 12), the plurality of landmark points (PS2), and the mapping algorithm. Step S305: Iteratively refining the personalized 3D model with the plurality of feature points extracted from the plurality of 2D images. Step S306: When a convergent condition is met, the step of iteratively refining the personalized 3D model is complete and the personalized 3D model is saved to the 3D model database.)

As per claim 9, in view of claim 7, “wherein the subset of feature points for the respective deformable 3D model of a given head orientation class includes only feature points visible from a camera view of the video stream based on the head orientation angles of the respective head orientation class.”(Refer to Ye embodiments 1, figure 2, feature points 2120 and 2110, and land marks 2610, further ¶[0055] discloses user must show at least one frontal view to camera for generation a basic personalized 3D model steps 501-502 figure 5.)

As per claim 14, in view of claim 1, “wherein the head orientation angles include, from a 3D frame of reference with respect to a camera view of the video stream, a roll angle of the head orientation around a sagittal z axis, a yaw angle of the head orientation around a vertical y axis, and a pitch angle of the head orientation around a horizontal x axis.”(Refer to Ye embodiment 1, figure 4, shows roll angel around Z axis, yaw angel of head around a y axis and, a pitch angle of the head around X axis.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2013/0287294), in view of Yang et al. (US 9,817248), further in view of Heaton et al. (US 2018/0000385.)
As per claim 5, in view of claim 1, Ye as modified by Yang discloses collection of images for each head orientation class, however Ye as modified by Yang does not explicitly disclose the following which would have been obvious in view of Heaton from similar field of endeavor “further comprising automatically marking a collection of images for each class; and for each respective deformable 3D model of the comprehensive set of classes, training each of the deformable 3D models separately based on the respective collection of automatically marked images for that class.”(Refer to Heaton ¶[0088] discloses automatically label (i.e., annotate) sensor data received from wearable devices based on these feedback; and aggregate these labeled data into a training set. By regularly retraining the complete fall detection model over time based on updated training sets, The remote computer system can then compress the complete fall detection model to a memory footprint suitable for execution on a resident's wearable device (or separately retrain the compressed fall detection model on the updated training set) and can distribute (e.g., push) the updated compressed fall detection model to wearable devices assigned to residents of the facility via a computer network and local wireless hubs arranged throughout the facility. For example, the remote computer system can calculate new compressed and complete fall detection models regularly (e.g., once per month) or once labeled sensor data for a target number of (e.g., 100) new fall events is collected.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Heaton technique of using machine learning and training data into Ye as modified by Yang technique to provide the known and expected uses and benefits of Heaton technique over generating 3D model images technique of Ye as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Heaton to Ye as modified by Yang in order to provide useful method for accurately detecting and responding to a fall event. (Refer to Heaton paragraph [0003].)

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2013/0287294), in view of Yang et al. (US 9,817248), further in view of Li et al. (US 2015/0084950.)
As per claim 6, in view of claim 1, “further comprising separately training each of the deformable 3D models associated with each head orientation class of the comprehensive set of head orientation classes, comprising applying principal component analysis (PCA) to derive realistic axes of head motion for each deformable 3D model.” (LI, ¶[0032], [0042], discloses the approximate 3D tracking model includes a customized head and face of the subject with generic expressions according to each of the initial blendshapes. Linear models, such as PCA models, may be used due to their level of expressiveness and their compact representation for efficient processing. In the event an adaptive PCA model is used, the adaptive PCA model utilizes shape correctives that adjust on-the-fly to the subject's expressions through incremental PCA-based learning. As a result, the tracking fidelity of the subject's expressions are improved over time.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine LI technique of real-time facial performance capturing and digital model generation into Ye as modified by Yang technique to provide the known and expected uses and benefits of LI technique over generating 3D model images technique of Ye as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate LI to Ye as modified by Yang in order to accurately training and capturing expressions to provide accurate results. (Refer to LI paragraph [0003].)

As per claim 15, in view of claim 1, “further comprising warping the image of the face from the frame of the video stream to match facial features from the image of the face with initial feature points of the selected head orientation class.” (Refer to LI ¶[0058] discloses these samples are obtained by warping the result of the initial blendshape fit to fit the current input depth map and 2D facial features using a per-vertex Laplacian deformation algorithm. These samples are used to refine the corrective shapes 320 using the incremental PCA technique at 314.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine LI technique of real-time facial performance capturing and digital model generation into Ye as modified by Yang technique to provide the known and expected uses and benefits of LI technique over generating 3D model images technique of Ye as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate LI to Ye as modified by Yang in order to accurately training and capturing expressions to provide accurate results. (Refer to LI paragraph [0003].)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2013/0287294), in view of Lawson et al. (US 2017/0018121), further in view of Frueh et al. (US 2018/0101989.)
As per claim 20, in view of claim 1, Ye as modified by Yang does not explicitly disclose the following which would have been obvious in view of Frueh from similar field of endeavor “further comprising determining an additional facial feature from the real 3D model including a placement of eye sockets, a blink status, a placement of eye pupils, a gaze direction, a mouth status, or a fatigue level.” (Frueh, ¶ [0029], discloses the tracked eye gaze of the user is determined and used to select the appropriate 3-D model of the user’s face from the database which is indexed by eye gaze. Examiner notes the prior art determine the users eye gaze further has index the 3-D models based on the eye gaze which means the eye gaze of the 3-D model has also been previously determined and used to index the 3-D model of user’s face.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Frueh technique of virtual augmented reality into Ye as modified by Yang technique to provide the known and expected uses and benefits of Frueh technique over generating 3D model images technique of Ye as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Frueh to Ye as modified by Yang in order to provide a better virtual interaction and social connection between users. (Refer to Frueh paragraph [0003].)


Allowable Subject Matter
                  Claims 4, 8, 10-13, and 16-19 are not rejected based on prior art references and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 4, 8,10-13, and 16-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661